Citation Nr: 1633801	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-25 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Navy from December 1964 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2016, the Veteran and his spouse attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.


FINDINGS OF FACT

1. For the period prior to August 12, 2013, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity; but not by symptoms of such severity, frequency or duration as to equate to occupational and social impairment with deficiencies in most areas.

2. For the period beginning on August 12, 2013, the Veteran's PTSD was manifested by symptoms of such severity, frequency or duration as to equate to occupational and social impairment with deficiencies in most areas; but not total social and occupational impairment.


CONCLUSION OF LAW

1. The criteria for an initial evaluation of 50 percent for PTSD for the period prior to August 12, 2013, have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for an initial evaluation of 70 percent for PTSD for the period beginning on August 12, 2013, have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also 38 C.F.R. § 3.159(b)(3)(i) (2015).  

Thus, because the notice that was provided before service connection was granted, by way of an October 2011 letter, was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

In May 2016, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the May 2016 hearing, the undersigned Veterans Law Judge clarified the issue on appeal, and the VLJ conducted the hearing so as to elicit testimony from the Veteran with respect to the facts and applicable law.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2015).

The Veteran was able to participate effectively in the processing of his claim. There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time.  The Veteran's service treatment records and post-service medical records are in the claims folder. 38 C.F.R. § 3.159(c) (2015).  

The Veteran was provided with VA examinations throughout the appeal period, most recently in November 2011.  Additionally, the Veteran has submitted two private psychiatric examination reports dated August 2013 and May 2016.  

The November 2011 VA and private psychiatric examination reports dated August 2013 and May 2016 reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient evidence to adjudicate the Veteran's claims.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Therefore, the Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 


Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Separate ratings can be assigned for separate periods of time, a practice known as "staged ratings," when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as discussed below in greater detail, uniform evaluations of the disabilities on appeal are warranted.  

I.  PTSD

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 which notes that PTSD is to be rated under the General Rating Formula for Mental Disorders.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders read in pertinent part as follows: 

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is competent to report his psychiatric symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Turning to the evidence, the Veteran was provided with a VA examination in  November 2011. The examiner determined that the Veteran's PTSD symptoms included occasional nightmares, various triggers which cause anxiety, a history of flashbacks, avoidance of war related materials, some detachment from others, mild sleep problems, and a startle response.  

On mental status examination, hygiene and grooming were appropriate and the Veteran was polite, pleasant and cooperative.  There were no difficulties in interaction and the Veteran had a broad affect.  However, there was some rambling and tangential thought, although the Veteran was easily redirected.  The Veteran denied suicidal or homicidal ideation, delusions, paranoia, or hallucinations.  There were no grossly inappropriate behaviors.  Judgment was intact, insight appropriate, impulse control well preserved.  There were no difficulties with attention and concentration noted.  The Veteran received a Global Assessment of Functioning (GAF) score of 58.  This score indicates moderate symptoms or moderate difficulty in social, occupational or school functioning, i.e. flat affect, circumstantial speech, occasional panic attacks, few friends, conflicts with peers or co-workers.

A private psychiatric examination dated August 2013 indicates the Veteran presented with circumstantial rambling monologues, listened quite marginally, and appeared rather obsessive in nature.  The examiner noted that the Veteran was easily confused, digressive with long rambling speeches, and loose associations. His attitude was cooperative and his concentration was fair. His attention span, affect and ability to abstract and calculate were normal. The Veteran denied mood swings, but reported emotional lability and being short with people, being highly critical  and having anger problems. He also had difficulty expressing himself, and reported being depressed on and off. The Veteran denied mania, agitation, psychomotor pressure, paranoid ideas, or hallucinations. He demonstrated some traits of obsessive compulsive individuals, such as being critical, rigid and controlling. His judgment and insight were fair, and he was well-oriented. His memory was noted to be intact, but spotty and inexact for specifics. The examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 48.  This score indicates functioning with serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).

At his May 2016 hearing, the Veteran testified that he was extremely hypervigilant and anxious describing it as being jittery and nervous all the time, and jumping when asked a question even though he has spoken to his wife just 30 seconds prior. He noted panic attacks more than once a week, and emphasized that noises or sudden movements cause him to panic and run, literally, for cover. He reported forgetting names, lack of concentration, and getting frustrated with people sometimes. He was able to do chores independently, and had a long and successful marriage.

A private psychiatric examination dated May 2016 by the same examiner that conducted the 2013 examination, noted that the Veteran was quite scattered and digressive in his speech, with long circumstantial rambling monologues, marginal listening, and appearing quite obsessive, with extreme difficulty staying on subject.   The examiner noted that the Veteran seemed to have more cognitive difficulty with focus and concentration than when seen previously, and at times was unable to clearly answer questions, resulting in him being vague about his symptoms. 

The Veteran reported having distressing and intrusive memories, nightmares of events from service that wake him up, and he got upset at exposure to triggers for his traumatic events, such as images on television or loud noises. He avoided such stimuli as much as possible. He has trouble remembering some of the details of his stressors. He was unclear as to feeling anger, guilt or shame as symptoms of his PTSD, and denied diminished interest or pleasure in usual activities, although he stated he did not enjoy anything much except going to church. The Veteran reported hypervigilance every time he left the house, and jumping at loud noises or sudden movements. He also reported sleep problems. The Veteran denied social functioning problems due to his PTSD, and stated that he had only minimal occupational impairment when he was working. 

On mental status examination, the Veteran was vague, rambling, irrelevant, and had long circumstantial monologues. His attitude was uneasy and hesitant, his concentration was poor, his attention span short, psychomotor activity was increased, his speech patterns were coherent, but circumstantial, digressive, and frequently irrelevant to the subject at hand - suggestive of some degree of cognitive impairment. His ability to abstract was moderately impaired, but calculation was intact. His affect was labile, his mood was good. He denied mood swings or depressive symptoms, mania, agitation, obsessions, compulsions, paranoia, or hallucinations. He was fairly oriented, his memory spotty, he had loose associations, and a good appetite.
 
The examiner determined that the Veteran did not have feelings of detachment or alienation, diminished interests or pleasure, irritable behavior and angry outbursts, the inability to experience positive emotions, or reckless or self-destructive behavior. His intrusive thoughts, nightmares, distress at exposure to cues of his traumatic events including physical reactions to such exposure, avoidance of such stimuli, and exaggerated startle response were deemed moderate in severity. The Veteran's ability to remember details of his trauma and have negative attitudes about it were mild. His hypervigilance was severe. The Veteran's interpersonal relationships were noted to be friendly, outgoing, with a normal ability to be close and loyal to others.  

The examiner found that the Veteran had severe cognitive deficits affecting his concentration and focus, and not necessarily related to the PTSD, having begun later in life. These deficits were deemed to be interfering with his PTSD symptoms. Overall, the examiner stated that the current severity of the Veteran's PTSD could not be determined because sufficient evidence could not be obtained to give an estimate of the Veteran's impairment from PTSD alone.

After reviewing the evidence, the Board finds that staged ratings are appropriate, and a 50 percent rating is warranted for the period prior to August 12, 2013, and that a 70 percent evaluation is warranted beginning on August 12, 2013. 

For the period prior to August 12, 2013, the evidence more nearly approximates occupational and social impairment with reduced reliability and productivity as required for a 50 percent evaluation. While the symptoms listed in the criteria for a 50 percent were not reported, the Board finds that the Veteran's reported anxiety, somewhat rambling and tangential thought, and GAF score of 58 indicating moderate symptoms, equate in severity, frequency and duration to the level of severity demonstrated at the 50 percent disability level. 

A higher rating of 70 percent is not warranted for this time period, as the Veteran's PTSD at this time did not demonstrate occupational or social functioning with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood. The evidence showed that the Veteran's hygiene and grooming were appropriate, he had no difficulties in interaction, he denied suicidal or homicidal ideation, delusions, paranoia, or hallucinations, he had no grossly inappropriate behaviors, his judgment was intact, insight appropriate, impulse control well preserved.  There were no difficulties with attention and concentration noted.  While he did have some rambling or tangential thought, this symptom alone is insufficient to warrant a 70 percent rating. Overall, these symptoms do not relate to those listed in the criteria for a 70 percent rating, and they do not equate in frequency, severity, and duration to occupational or social functioning with deficiencies in most areas. Thus, for the period prior to August 12, 2013, a 50 percent rating, but no higher, is warranted.

With regard to the period beginning on August 12, 2013, the Board finds that the Veteran meets the criteria for a 70 percent rating. As an initial matter, the Board notes that in the May 2016 private examination report, the examiner noted that the Veteran had cognitive deficits that made determining the level of severity of his PTSD unable to be determined. The Veteran is not service-connected for a cognitive disorder; however, the examiner did not indicate that he could differentiate between the symptoms of the cognitive impairment and the PTSD. Accordingly, the Board finds that all of the Veteran's psychiatric symptoms must be considered in his evaluation. See Mittleider v. West, 11 Vet.App. 181, 182 (1998) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).

In the August 2013 examination report, the examiner reported that the Veteran had circumstantial rambling monologues, listened quite marginally, and appeared rather obsessive in nature.  The examiner noted that the Veteran was easily confused, digressive with long rambling speeches, and loose associations. He also had obsessive compulsive traits. The examiner assigned a GAF score of 48, indicating severe symptoms. 

In the May 2016 examination, the same examiner noted that the Veteran was quite scattered and digressive in his speech, with long circumstantial rambling monologues, marginal listening, and appearing quite obsessive, with extreme difficulty staying on subject.  He was found to have severe cognitive deficits affecting his concentration and focus. On mental status examination, the Veteran was vague, rambling, irrelevant, and had long circumstantial monologues. His attitude was uneasy and hesitant, his concentration was poor, his attention span short, psychomotor activity was increased, his speech patterns were coherent, but circumstantial, digressive, and frequently irrelevant to the subject at hand. 

During his May 2016 hearing, the Veteran was visibly anxious, and testified to extreme reaction to unexpected noises and movements, including running and hiding when they occurred. He demonstrated some problems staying focused.

In considering the evidence since August 2013, the Board finds that the symptoms of the Veteran's psychiatric impairment equate in frequency, severity and duration to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood. The evidence demonstrates that he has long rambling circumstantial monologues, extreme anxiety related to noises, poor concentration and focus, as well as digressive and irrelevant speech patterns.  

While the evidence supports a 70 percent evaluation, the criteria for a 100 percent rating are not met. The Veteran does not have total social and occupational impairment. While his level of impairment would impact him occupationally, socially, he attends church and has a good relationship with his wife and family. Thus, he does not have total social impairment, and his symptoms do not equate to such in severity, frequency, or duration.

Given the above, the evidence supports a 50 percent evaluation for the period prior to August 12, 2013, and a 70 percent evaluation, as of that date. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation of 50 percent for PTSD for the period prior to August 12, 2013, is granted

An initial evaluation of 70 percent for PTSD for the period beginning on August 12, 2013, is granted





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


